Summit App. No. 26640, 2014-Ohio-1206. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 1 of the court of appeals’ entry filed April 23, 2014: “If a defendant is sentenced to prison for a term of incarceration, does the trial court have the authority to issue against the defendant, a ’no contact’ order with the victim?”
Pfeifer and O’Donnell, JJ., dissent.
The conflict cases are State v. Rogers, 8th Dist. Cuyahoga Nos. 97093 and 97094, 2012-Ohio-2496, and State v. Holly, 8th Dist. Cuyahoga No. 95454, 2011-Ohio-2284.